Citation Nr: 0801976	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to an effective date earlier than June 17, 
1993, for the award of service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1975.  He died in August 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied, in pertinent part, the 
appellant's claims of entitlement to DIC under 38 U.S.C.A. 
§ 1318 ("DIC claim").  In the cover letter to this rating 
decision, issued in April 2002, the RO also denied the 
appellant's claim of entitlement to an effective date earlier 
than June 17, 1993, for the award of service connection for 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes ("accrued benefits claim").  In October 2002, the 
appellant disagreed with this decision with respect to the 
denial of her DIC and accrued benefits claims.  She perfected 
a timely appeal in February 2003 and requested a Travel Board 
hearing, which was held at the RO in March 2004 before the 
undersigned Veterans Law Judge.  

In November 2004, the Board denied the appellant's DIC and 
accrued benefits claims.  The appellant timely appealed to 
the United States Court of Appeals for Veterans Claims 
("Veterans Court") and, in May 2007, the Veterans Court 
reversed and remanded the Board's November 2004 decision.  

In December 2007, the appellant's representative submitted 
additional argument and evidence requested that both of these 
claims be remanded to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In its May 2007 decision, the Veterans Court concluded that 
the appellant had not received appropriate VCAA notice prior 
to the initial adjudication of her DIC claim.  Citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1335 (Fed. Cir. 2006), 
the Veterans Court vacated and remanded the Board's November 
2004 denial of the appellant's DIC claim.  The Veterans Court 
also determined that the Board had erred when it determined 
that there was no claim for VA benefits pending at the time 
of the veteran's death.  Because the appellant's 
representative presented additional argument on these issues 
in December 2007 and requested remand, the Board finds that, 
on remand, the appellant should be provided with appropriate 
VCAA notice on the issues of entitlement to DIC under 
38 U.S.C.A. § 1318 and to an effective date earlier than 
June 17, 1993, for the award of service connection for PTSD, 
for accrued benefits purposes, prior to readjudication of 
these claims by the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claims of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 and to an 
effective date earlier than June 17, 1993, 
for the award of service connection for 
PTSD, for accrued benefits purposes.  A 
copy of the notice letter must be included 
in the claims file.

2.  After completion of the foregoing, 
readjudicate the claims of entitlement to 
DIC under 38 U.S.C.A. § 1318 and to an 
effective date earlier than June 17, 1993, 
for the award of service connection for 
PTSD, for accrued benefits purposes.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

